DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

37 CFR 1.103 Considerations:
A Request for Deferral of Examination under 37 CFR 1.103(d) was filed by Jonathan Kwok (Reg. No. 67,344) (of record) on 06/04/2020.
A letter detailing a Request to Terminate Suspension of Action under 37 CFR 1.103(d) was filed on by Jonathan Kwok (of record) 03/12/2021.
A PTO-90C was entered into the record on 05/28/2021, detailing that the Applicant’s request filed 03/12/2021 for termination of a suspension of action under 37 CFR 1.103 was approved and the suspension of action has been terminated.

35 USC 101 Considerations:
Examiner finds no 35 USC 101 rejections in the current claim language.

Claim Objections
Claims 1 – 11 are objected to because of the following informalities:
Claim 1 recites the limitation "the distributed system" in line 4.  There is insufficient antecedent basis for this limitation in the claim.
Examiner recommends the language “the distributed computer system” or “a distributed system”;

Examiner recommends a thorough review of the claim language in order to correct other possible antecedent basis concerns.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 4, 6, 7, 11 – 14, 17, 18, and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Koppolu et al. (U.S. Pat. Pub. No. 2016/0036924) (Providing Higher Workload resiliency in Clustered Systems Based on Health Heuristics).

1.1	Regarding claim 1, Koppolu discloses a method comprising:
establishing at system startup (paragraph 31 “the nodes will automatically rejoin the cluster and start their cluster service …”; paragraphs 41, 53), by a distributed quorum configuration in a cluster determines the number of failures that the cluster can sustain while still remaining online.  If an additional failure occurs beyond this threshold, the cluster will stop running.  Having quorum, or a majority of voters, is based on a voting algorithm where more than half of the voters must be online and able to communicate with each other …”; paragraphs 31, 17);
identifying, by the distributed computer system, a first proper subset of the plurality of nodes to operate as the voters, wherein a remaining subset of the plurality of nodes not in the first proper subset do not vote in the quorum evaluation process (paragraphs 30, 31);
responsive to detecting, by a voter of the voters, an existence of a failure scenario that results in the voter being part of a second proper subset of nodes of the plurality of nodes and that calls for a quorum evaluation, determining, by the voter, whether the second proper subset of nodes has a quorum by initiating the quorum evaluation process (paragraph 37 “reassigning a running VM to a different node …”; paragraph 39 “In the event that the node is able to become fully active again, it may be allowed by a cluster with quorum to continue running workloads in the meantime …”; paragraphs 30, 31);
when said determining is affirmative, then continuing, by the second proper subset of nodes to support the service (paragraphs 37, 39, 30, 31); and


1.2	Per claim 2, Koppolu teaches the method of claim 1, wherein said establishing comprises receiving, by the distributed computer system, configuration information specifying of a number of consecutive node failures, other than failure domain failures or network partitions, the service is desired to tolerate (paragraph 30 “The quorum configuration in a cluster determines the number of failures that the cluster can sustain while still remaining online.  If an additional failure occurs beyond this threshold, the cluster will stop running …”).

1.3	Regarding claim 3, Koppolu discloses the method of claim 1, wherein the plurality of nodes comprises an odd number of nodes larger than 5 (paragraph 24 “number of server computers or ‘nodes’ may be configured to work together as a computer ‘cluster.’ … connects two or more servers together so that they appear as a single computer …”).

1.4	Per claim 4, Koppolu teaches the method of claim 3, wherein one or more of the plurality of nodes comprise a hyperconverged infrastructure node that integrates at least virtualized compute and storage resources (paragraph 24 “number of server computers or ‘nodes’ may be configured to work together as a computer ‘cluster.’ … connects two or more servers together so that they appear as a single computer …”).

1.5	Regarding claim 6, Koppolu discloses the method of claim 1, wherein the plurality of nodes provide a plurality of services and wherein for each particular service of the plurality of services a particular node supports, the particular node is configured to operate as a voter or a non-voter for purposes of a quorum evaluation process relating to the particular service (paragraphs 37, 39, 30, 31).

1.6	Per claim 7, Koppolu teaches the method of claim 6, wherein said identifying includes balancing the voters across the plurality of services (Fig. 2; paragraph 17 “Load balancer 203 …”).

1.7	Per claim 11, Koppolu teaches the method of claim 1, further comprising calculating the number of the plurality of nodes to operate as voters based on a predicted or historically experienced likelihood of consecutive node failures, not including failure domain failures or network partitions (paragraph 58).

1.8	Regarding claims 12 – 14, 17, 18, and 20, the rejection of claims 1 – 4, 6, 7 and 11 under 35 USC 102 (paragraphs 1.1 – 1.7 above) applies fully.

Claim Rejections - 35 USC § 103
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 15, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Koppolu (U.S. Pat. Pub. No. 2016/0036924) in view of Kass (U.S. Pat. Pub. No. 2019/0324663) (Identifying an Availability of a System).

2.1	Regarding claims 5, 15, and 19, Koppolu does not explicitly disclose the method of claim 4, wherein the plurality of nodes are part of a high-availability (HA) stretch cluster.

Kass teaches the method of claim 4, wherein the plurality of nodes are part of a high-availability (HA) stretch cluster (paragraph 88 “A stretch cluster is a high availability (HA) solution that may enable hosts to access a stretch volume … The stretch volume may appear as a single volume to the hosts and may make transitions such as fail-over and fail-back completely transparent to the hosts and applications running on the hosts.”).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the HA stretch cluster of Kass in Koppolu in order to make the fail-over of Koppolu completely transparent.

Claims 9 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Koppolu (U.S. Pat. Pub. No. 2016/0036924) in view of Meijer (U.S. Pat. Pub. No. 2008/0082600) (Remote Network Operating System).

3.1	Regarding claim 9, Koppolu does not explicitly disclose the method of claim 1, wherein votes of the voters are weighted equally.
Meijer discloses the method of claim 1, wherein votes of the voters are weighted equally (paragraph 47 “each machine’s vote and/or recommendation can have weight associated therewith …”).
fairly utilize the resources of Koppolu.

3.2	Per claim 10, Koppolu does not explicitly teaches the method of claim 1, wherein votes of one or more of the voters are weighted differently based on their relative importance to the service.
Koppolu does disclose that server clusters “may be employed to ensure that users have constant access to important server-based resources.” (paragraph 26).
Meijer teaches the method of claim 1, wherein votes of one or more of the voters are weighted differently based on their relative importance to the service (paragraph 47 “each machine’s vote and/or recommendation can have weight associated therewith …”).
It would have been obvious to one of ordinary skill in the art at the time of filing to implement the weighting feature of Meijer into Koppolu in order to better utilize more important resources of Koppolu.

Allowable Subject Matter
Claims 8 and 16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


M-F, 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Oscar Louie can be reached on M-F, 8am-5pm.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/KENNETH R COULTER/Primary Examiner, Art Unit 2445                                                                                                                                                                                                        
/KRC/